*200Petition dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alexandra Egas Garcia, a native and citizen of Ecuador, petitions for review of an order of the Board of Immigration Appeals dismissing her appeal of the Immigration Judge’s decision denying relief from removal. We have reviewed the administrative record and contentions on appeal and conclude that we lack jurisdiction over the petition for review. See 8 U.S.C. § 1252(a)(2)(C), (D) (2006). We accordingly dismiss the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DISMISSED.